ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING

On January 20, 2000, the Indiana Supreme Court Disciplinary Commission filed a Verified Complaint for Disciplinary Action in this case. The respondent has now tendered an Affidavit of Resignation pursuant to Ind. Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the respondent’s affidavit meets the necessary elements of Adniis.Disc.R. 23(17), that the resignation should be accepted, and that, accordingly, all other proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of Paul Gregory Hayden is accepted. Accordingly, he is hereby removed as a m'ember of the Bar' of this State, and the Clerk of this Court is directed to strike his name from the Roll of Attorneys. The respondent must comply with the provisions of Admis.Disc.R. 23(4) to become eligible for reinstatement.
IT IS FURTHER ORDERED that, by reason of this Order accepting the respondent’s resignation, all issues not previously adjudicated in this proceeding are now concluded.
The Clerk of this Court is directed to give notice of this action pursuant to Ad-mis.Disc.R. 23, Section 3(d) and to provide to the Clerk of the United States Court of Appeals for the Seventh Circuit, to the clerks of each of the U.S. District Courts in this state; and to the clerks of the United States Bankruptcy Courts in this *140state the respondent’s last known address as reflected in the records of the Clerk.
All Justices concur.